EXHIBIT 10.2

 
CAPACITY RIGHTS AGREEMENT
 
This Capacity Rights Agreement (“Agreement”) dated March 26, 2010 and effective
as of April 1, 2010 (the “Effective Date”), is by and between JPMorgan LNG Co.,
a Delaware company (“LNGCo”), and Sabine Pass LNG, L.P., a Delaware limited
partnership (“Sabine”).  LNGCo and Sabine are referred to individually as a
“Party” and collectively as the “Parties.”
 
WHEREAS, Sabine and LNGCo desire to enter into an agreement that will grant to
LNGCo the rights to utilize capacity at the regasification facilities and
terminal (the “Sabine Pass Terminal”) located in Cameron Parish, Louisiana,
U.S.A. and owned and operated by Sabine; and
 
WHEREAS, Cheniere Marketing, LLC, a Delaware limited liability company (“CMI”),
is party to that certain Amended and Restated LNG Terminal Use Agreement by and
between CMI and Sabine dated as of November 9, 2006, as amended by that certain
Amendment of LNG Terminal Use Agreement, dated June 25, 2007 (such agreement as
so amended, the “CMI TUA”) under which CMI is also entitled to the right to
utilize the Sabine Pass Terminal; and
 
 WHEREAS, concurrently herewith CMI and Sabine will enter into a Surrender of
Capacity Rights Agreement (the “CMI Surrender Agreement”); and
 
WHEREAS, concurrently herewith, LNGCo and CMI will enter into an LNG Services
Agreement (the “Services Agreement”) under which LNGCo will engage CMI to
provide services in connection with LNGCo’s utilization of capacity under this
Agreement and to provide certain marketing, scheduling, and other services in
connection therewith (on the terms provided and as more fully specified in the
Services Agreement, collectively the “Services”); and
 
WHEREAS, under the Services Agreement CMI or LNGCo may provide a notice (each an
“LNGCo Scheduled Delivery Notice”) to Sabine setting out with respect to the
delivery specified in such notice the volume (the “LNGCo Scheduled Delivery
Volume”) of LNG procured by LNGCo pursuant to the Services Agreement for
delivery to the Sabine Pass Terminal and the anticipated schedule for delivery
of such LNG to the Sabine Pass Terminal;
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
ARTICLE I
DEFINITIONS
 
1.1 Definitions.
 
“Action” means, with respect to any Person, any outstanding action, order, writ,
injunction, judgment, determination or decree or any claim, suit, litigation,
proceeding, appeal, arbitration, mediation, tax audit or governmental
investigation of any kind involving such Person or its business.
 

HOU:2991284.10


 
 

--------------------------------------------------------------------------------

 

“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person.  For purposes of this definition, “control” of any Person that is an
entity means ownership of a majority of the voting power of such Person.
 
“Applicable Law” means any federal, state or local laws (including common law
and criminal law), codes, statutes, directives, ordinances, by-laws,
regulations, rules, judgments, consent orders, settlements and agreements with
Governmental Authorities, proclamations or delegated or subordinated legislation
of any Governmental Authority that are applicable to this Agreement, an LNGCo
TUA, the transactions contemplated hereby or thereby, LNGCo, Sabine or the
Services.
 
“Business Day” means any day ending at 5:00 p.m. Houston, Texas, time on which
banks are open for commercial business.
 
“Cargo Fee” has the meaning set forth in the Services Agreement.
 
“Cargo Lock Value” has the meaning set forth in the Services Agreement.
 
“CMI” has the meaning set forth in the second Whereas clause of this Agreement.
 
“CMI Surrender Agreement” has the meaning set forth in the third Whereas clause
of this Agreement.
 
“CMI TUA” has the meaning set forth in the second Whereas clause of this
Agreement.
 
“Disclosing Party” has the meaning set forth in Section 7.7.
 
“Effective Date” has the meaning set forth in the Preamble.
 
“Governmental Authority” means any United States or non-United States federal,
national, supranational, provincial, state, municipal, local or similar
government, governmental authority, regulatory or administrative agency,
governmental commission, department, board, bureau, agency or instrumentality,
court, tribunal, arbitrator or arbitral body.
 
“LNG” means processed Natural Gas in a liquid state, at or below its boiling
point and at a pressure of approximately one (1) atmosphere.
 
“LNGCo” has the meaning set forth in the Preamble.
 
“LNGCo Scheduled Delivery Notice” has the meaning set forth in the fifth Whereas
clause of this Agreement.
 
“LNGCo Scheduled Delivery Volume” has the meaning set forth in the fifth Whereas
clause of this Agreement.
 

 
 
 

--------------------------------------------------------------------------------

 

“LNGCo TUA” means a Terminal Use Agreement entered into between LNGCo and Sabine
pursuant to Section 3.3 of this Agreement.
 
“Natural Gas” means any hydrocarbon or mixture of hydrocarbons consisting
predominantly of methane which is in a gaseous state.
 
“Non-Disclosing Party” has the meaning set forth in Section 7.7.
 
“OCA” means an Operations Coordination Agreement entered into among Sabine, CMI,
LNGCo and (if applicable) one or more other Persons pursuant to this Agreement.
 
“Permit” means without limitation any permit, exemption, approval, license,
consent, authorization, concession, order, easement, or other right that is
required by any applicable Governmental Authority for the activities in
question.
 
“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization, limited
liability company or Governmental Authority or other entity.
 
“Representative” means, with respect to any Person, any officer, director,
principal, attorney, employee, agent, consultant, accountant or other
representative of such Person.
 
“Sabine” has the meaning set forth in the Preamble.
 
“Sabine Pass Terminal” has the meaning set forth in the first Whereas clause of
this Agreement.
 
“Services” has the meaning set forth in the fourth Whereas clause of this
Agreement.
 
“Services Agreement” has the meaning set forth in the fourth Whereas clause of
this Agreement.
 
“Term” has the meaning set forth in Section 6.1.
 
“Term Purchase Agreement” has the meaning set forth in the Services Agreement.
 
“Terms and Conditions” has the meaning set forth in Section 3.1.
 
1.2 Construction.
 
(a) Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender, (ii) words using the singular or plural number
also include the plural or singular number, respectively, (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement, (iv) the terms “modified” and “amended” and derivative or
similar words shall mean amended, supplemented, waived or otherwise modified,
 

 
 
 

--------------------------------------------------------------------------------

 

(b) (v) the terms “Article” or “Section” refer to the specified Article or
Section of this Agreement, (vi) the word “including” shall mean “including,
without limitation,” whether or not so specified, and (vii) the word “or” shall
be disjunctive but not exclusive.
 
(c) References to agreements and other documents shall be deemed to include all
subsequent modifications thereto or replacements thereof.
 
(d) References to statutes shall include all regulations promulgated thereunder
and references to statutes or regulations shall be construed as including all
statutory and regulatory provisions consolidating, amending or replacing the
statute or regulation.
 
(e) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.
 
(f) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified.
 
ARTICLE II
RELATIONSHIP OF THE PARTIES
 
2.1 No Joint Venture, Affiliation or Partnership Created.  Each of the Parties
is an independent contractor.  Neither of the Parties is a representative, joint
venturer, or partner of the other Party, nor an agent of the other Party.  Each
of the Parties hereby agrees that this Agreement and any and all other
agreements, actions and transactions contemplated hereby and thereby are not
intended to create, and shall not be interpreted, construed or deemed to create
in any respect, any association, joint venture, co-ownership, co-authorship, or
partnership, whether general, limited or otherwise, between  the Parties, or to
impose any partnership fiduciary or other duty, obligation or liability of any
kind upon either of the Parties.  Neither of the Parties shall have any right,
power or authority to control or manage the business of the other Party, to take
any action in the name of the other Party, to execute, authenticate or deliver
any contract for or on behalf of or in the name of, or to incur any liability
for, or to otherwise bind the other Party.  The Parties agree that they are not,
and shall not be, and shall not hold each other out to be, co-employers.  No
Party shall be entitled to or obligated to share in any profits or losses of the
other Party, its business, or to contribute any money or property to the other
Party or its business.
 
2.2 Arm’s-Length Status of Parties.  Each of the Parties is contracting at
arm’s-length and as independent Parties, each of which is agreed to be and shall
be fully entitled to act solely in and for its own interest and without any duty
or obligation to act in the interest of the other Party; provided only that each
Party assumes the contractual duties and obligations expressly set forth in this
Agreement.
 
ARTICLE III
GRANT OF CAPACITY RIGHTS; LNG CO TUA OPTION
 
3.1 Sabine Grant of Terminal Capacity Rights to LNGCo.  Subject to the
provisions of this Agreement, upon receipt by Sabine of an LNGCo Scheduled
Delivery Notice and without
 

 
 
 

--------------------------------------------------------------------------------

 

3.2 any further action by Sabine, Sabine shall be deemed to have automatically
granted to LNGCo the right to utilize the Services (as defined in the terms and
conditions attached hereto as Exhibit A (the “Terms and Conditions”)) and any
related reception, storage or regasification capacity at the Sabine Pass
Terminal required to regasify, store, transport and deliver the LNGCo Scheduled
Delivery Volume at the Sabine Pass Terminal as provided in the Terms and
Conditions with respect to LNGCo's LNG.  The Terms and Conditions shall govern
LNGCo’s use of such capacity rights at the Sabine Pass Terminal, with the
following changes:
 
(a) The fourth recital of the Terms and Conditions shall be of no effect as
between Sabine and LNGCo.
 
(b) LNGCo shall be the Customer under such Terms and Conditions.
 
(c) The Term under such Terms and Conditions shall be coterminous with the Term
of this Agreement, and there shall be no option to extend the Term.
 
(d) LNGCo shall not be responsible for the payment of the Reservation Fee, the
Operating Fee, the Sabine Taxes or the New Regulatory Costs (each as defined in
the Terms and Conditions) or any other costs payable to Sabine under the Terms
and Conditions, and Sabine shall look solely to CMI for the payment of such
amounts.
 
(e) The notice address for LNGCo for purposes of the Terms and Conditions shall
be as set forth in Section 7.8 of this Agreement.
 
(f) Unless LNGCo notifies Sabine otherwise or the CMI TUA terminates or expires
prior to the end of the Term (as defined in Section 6.1 of this Agreement), the
provisions of Section 5.1 (other than subsections (g), (h), (i) and (j) of such
section) and Section 5.2 of the Terms and Conditions shall not apply to
LNGCo.  Instead, with regard to any LNGCo Scheduled Delivery Volume, Sabine
shall be deemed to have reallocated to LNGCo the Scheduled Unloading Date (as
defined in the CMI TUA and the Terms and Conditions) previously allocated to CMI
under the CMI TUA that is set forth in the applicable LNGCo Scheduled Delivery
Notice.
 
(g) Article 17 of the Terms and Conditions shall be of no effect as between
Sabine and LNGCo, and the provisions of Section 7.3 of this Agreement shall
govern the assignment of any rights or obligations under this Agreement,
including the Terms and Conditions.
 
(h) Sections 25.18 and 25.19 of the Terms and Conditions shall be of no effect
as between Sabine and LNGCo.
 
(i) In the event of any conflict between the provisions of the Terms and
Conditions and the provisions of Sections 1.1 through 7.14, inclusive, of this
Agreement, the provisions of Sections 1.1 through 7.14, inclusive, shall govern.
 
3.3 Sabine’s Recognition of LNGCo’s Third Party Beneficiary Status under the CMI
Surrender Agreement.  Sabine agrees not to amend or modify the CMI Surrender
Agreement or any of the documents executed in connection therewith in any way
which would materially affect LNGCo's rights under this Agreement or the
agreements contemplated thereby or which would
 

 
 
 

--------------------------------------------------------------------------------

 

3.4 prohibit or adversely impact the Parties' ability to consummate the
transactions contemplated by such agreements.  LNGCo is an intended third party
beneficiary to the CMI Surrender Agreement.
 
3.5 LNGCo TUA.  LNGCo shall have the right but not the obligation to enter into
a new terminal use agreement with Sabine (“LNGCo TUA”) upon the following terms
and conditions:
 
(a) The option may be exercised at any time during the term of this Agreement by
written notice provided by LNGCo to each of Sabine and CMI specifying that the
annual reception quantity of the LNGCo TUA shall be equal to one hundred ninety
five million five hundred thirty five thousand (195,535,000) MMBTU per contract
year (provided that for any contract year that is a leap year, such quantity
shall be prorated based on the ratio that the number of days during such
contract year bears to three hundred sixty-five (365)), and the maximum gas
redelivery rate of the LNGCo TUA shall be equal to five hundred thousand
(500,000) MMBTU per day;
 
(b) LNGCo and Sabine shall enter into a LNGCo TUA (in the form of the Terms and
Conditions, with changes agreed by the Parties as reasonably required to effect
the intent of this Section 3.3) for a term commencing upon expiration of this
Agreement and ending upon the expiration of the Initial Term provided in Terms
and Conditions (without extensions).  Without limitation to the foregoing, such
LNGCo TUA shall include a Reservation Fee and Operating Fee equal to the
calculation set forth in Part One Article “C” of the Terms and Conditions,
where, for the purposes of the calculation of the Operating Fee, the Commercial
Start Date shall be deemed to be January 1, 2009;
 
(c) LNGCo, CMI and other customers utilizing CMI’s capacity rights will enter
into an OCA in a form reasonably agreed upon by the parties (with any reasonable
changes required by other customers of Sabine) for a term commencing upon
expiration of this Agreement and ending upon the expiration of the Initial Term
provided in the CMI TUA (without extensions); and
 
(d) Sabine shall give the notice to CMI contemplated and required by the CMI
Surrender Agreement that effective on the effective date of the LNGCo TUA would
reduce the Maximum Reception Quantity (as defined in the CMI TUA) and the
Maximum Gas Redelivery Rate (as defined in the CMI TUA) for the term of the
LNGCo TUA, such reduction to be equal to the Maximum LNG Reception Quantity and
Maximum Gas Redelivery Rate set out in the LNGCo TUA.
 
3.6 Third Party Performance.  Sabine acknowledges and agrees that certain of
LNGCo's obligations under this Agreement may be performed by CMI on behalf of
LNGCo under the Services Agreement; provided, however, that the foregoing shall
in no way authorize CMI to incur any obligations or liabilities under this
Agreement without the written consent of LNGCo.
 

 
 
 

--------------------------------------------------------------------------------

 

3.7 Notice.  Sabine will promptly give notice to LNGCo of any notice to or from
CMI of a default under the CMI TUA or an OCA or the exercise of any right to
terminate the CMI TUA or an OCA.
 
3.8 Current  Inventories.  Sabine acknowledges that, effective as of the
Effective Date, LNGCo has purchased from CMI and obtained title to CMI’s LNG
inventory stored in the storage tanks at the Sabine Pass Terminal as of the
Effective Date other than such inventory leased to Sabine.  LNGCo rights and
obligations with respect to such LNG shall be as provided in the Terms and
Conditions, subject to the changes thereto provided in Section 3.1.  Sabine
agrees to provide LNGCo and CMI with a volume statement report of such LNG
inventory by 5:00 p.m. Houston, Texas time on the first Business Day following
the Effective Date.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
4.1 Representations of the Parties.  On the Effective Date each Party represents
and warrants to the other Party that:
 
(a) the representing Party is duly organized, validly existing and in good
standing as a corporation or other entity under the laws of the state of its
organization;
 
(b) neither the execution and delivery by the representing Party of this
Agreement, nor the consummation by such Party of any of the transactions under
this Agreement requires the consent or approval or the giving of notice to, the
registration with, the recording or filing of any document with or the taking of
any other action in respect of, any Governmental Authority, except those which
have been obtained and are in full force and effect and those which are not
material;
 
(c) the representing Party has the requisite organizational power and authority
to, and has taken all organizational action necessary to, execute and deliver
this Agreement, to consummate the transactions contemplated hereby and to
perform its obligations contained herein, and no other organizational
proceedings on the part of such Party are necessary to authorize this Agreement
and the consummation of the transactions contemplated hereby;
 
(d) this Agreement has been duly executed and delivered by the representing
Party and is a valid and binding obligation of such Party, enforceable against
such Party in accordance with its terms, except as the enforceability thereof
may be limited by (i) applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws in effect which affect the enforcement of
creditors’ rights generally or (ii) general principles of equity, whether
considered in a proceeding at law or in equity;
 
(e) none of the execution, delivery and performance of this Agreement, the
consummation of the transactions contemplated hereby or compliance with any of
the provisions hereof will result in (i) a violation of or a conflict with any
provision of the organizational documents of the representing Party, (ii) a
violation of, a conflict with, a breach of, or a default under (with or without
notice or passage of time), the termination or acceleration of the performance
required by, or the creation of any right of any party to accelerate, modify,
terminate or cancel, any material term or provision of any material contract to
which such Party
 

 
 
 

--------------------------------------------------------------------------------

 

(f) is a party or by which any of its assets are bound, (iii) a violation or
breach in any material respect of any Applicable Law applicable to the
representing Party, or (iv) the representing Party being required to obtain any
material consent, waiver, agreement, Permit or approval or material
authorization of, or material declaration, filing, notice or registration to or
with, or material assignment by, any third party other than a Governmental
Authority;
 
(g) such Party has all material Permits necessary for (i) the conduct of its
business as now being conducted and as proposed to be conducted as contemplated
in this Agreement and the CMI TUA and (ii) the performance of its obligations
under this Agreement and the CMI TUA, and owns or possesses such Permits free
and clear of any material encumbrances.  All such Permits are valid and in full
force and effect in all material respects;
 
(h) there is no Action pending or, to such Party’s knowledge, threatened against
such Party, either in any one instance or in the aggregate, (i) which would be
likely to impair materially the ability of such Party to perform under the terms
of this Agreement or (ii) which would materially draw into question the validity
of this Agreement;
 
(i) such Party is not in default with respect to any order or decree of any
court or any order, regulation or demand of any Governmental Authority, which
default might have consequences that would materially and adversely affect its
performance hereunder; and
 
(j) such Party has insurance policies, binders or other forms of insurance that
provide, and during their term have provided, coverage to the extent and in the
manner (a) adequate for such Party and its businesses and operations and the
risks insured against in connection therewith and (b) as may be or may have been
required by material Applicable Law and by any material contracts to which such
Party is or has been a party, except, in either case, as would not have a
material adverse effect on such Party.
 
ARTICLE V
 
LIMITATION OF LIABILITY; TAXES
 
5.1 Limitation of Liability.  NEITHER OF THE PARTIES NOR ANY OF THEIR AFFILIATES
SHALL BE LIABLE FOR ANY LOSS OF PROFITS, LOSS OF BUSINESS, LOSS OF USE OR OF
DATA, INTERRUPTION OF BUSINESS, OR FOR INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND WHETHER UNDER THIS AGREEMENT OR
OTHERWISE IN CONNECTION WITH SUCH PARTY’S OR ANY OF ITS AFFILIATES’ PERFORMANCE
OR NONPERFORMANCE HEREUNDER.
 
5.2 Taxes.  Notwithstanding anything to the contrary contained in this
Agreement, neither Party shall have any liability for, and neither Party shall
be obligated to pay for, (i) any property taxes or any sales or use taxes or
other excise taxes of any kind or type applicable to the property of the other
Party or any of its Affiliates, (ii) any income, capital gains or similar taxes
applicable to the other Party, or (iii) any franchise taxes, business occupation
taxes, gross receipts taxes, goods and services taxes or any other business
privilege taxes of any kind or type applicable to the other Party or any of its
Affiliates for the privilege of doing business in the jurisdiction of the
Governmental Authority imposing the tax.
 

 
 
 

--------------------------------------------------------------------------------

 

5.3 
 
TERM AND TERMINATION
 
5.4 Term.
 
(a) The term of this Agreement shall be that period of time extending from 9:00
am Central Time in Houston, Texas, on the Effective Date and continuing until
termination or expiration of the Services Agreement (such period of time being
herein called, the “Term”).
 
(b) Notwithstanding termination of this Agreement, (i) LNGCo and Sabine shall
continue to perform any of their respective duties and obligations that arise or
accrue during the Term of this Agreement and (ii) without limitation of the
foregoing, LNGCo shall continue to have the rights as provided in Section 3.1
for any LNGCo Scheduled Delivery Volumes specified in an LNGCo Scheduled
Delivery Notice received by Sabine during the Term which has not been delivered
to the Sabine Pass Terminal during the Term or which has been delivered, but not
yet regasified and delivered to a Delivery Point.
 
(c) Termination of the CMI TUA prior to expiration of the Term of this Agreement
shall not compromise or in any way affect the rights and obligations of LNGCo or
Sabine under this Agreement.  The obligation to make payments of the Reservation
Fee and the Operating Fee and any other costs payable to Sabine under the CMI
TUA shall remain the sole obligation of CMI, and LNGCo shall have no liability
for CMI’s failure to make any such payments to Sabine.  Sabine shall provide
LNGCo with prompt written notice of a termination of the CMI TUA. LNGCo
acknowledges that pursuant to, and subject to the terms of, Section 5.2 of the
Services Agreement, CMI has assigned its rights to receive that portion of a the
Cargo Lock Value and/or the Cargo Fee attributable to (i) each cargo, if any, of
LNG purchased by LNGCo under the Services Agreement that is delivered to the
Sabine Pass Terminal after termination of the CMI TUA or rejection of the CMI
TUA in a bankruptcy proceeding and (ii) each cargo, if any, of LNG purchased by
LNGCo under the Services Agreement that is delivered to the Sabine Pass Terminal
within twenty (20) Business Days prior to the date of termination of the CMI TUA
or rejection of the CMI TUA in a bankruptcy proceeding and for which LNGCo has
not previously paid such portion of the Cargo Lock Value or the Cargo Fee to CMI
with respect to such cargo. LNGCo agrees with Sabine (i) not to amend the
provisions of Section 5.2 of the Services Agreement without the prior written
consent of Sabine and (ii) that unless prohibited by Applicable Law LNGCo shall
honor the assignment provided for in Section 5.2 of the Services Agreement on
after LNGCo receives written notice of the CMI TUA termination or rejection in a
bankruptcy proceeding.
 
5.5 Transition Period.  LNGCo shall be required to regasify and sell any
inventory remaining in storage at the Sabine Pass Terminal (other than such
inventory that was delivered pursuant to a Term Purchase Agreement) not later
than the final calendar day of the final calendar month of the Term, provided,
however, that (a) if the Term ends prior to the second anniversary of the
Effective Date, then LNGCo shall be required to so regasify and sell such
inventory prior to the last date of the month following the month containing the
date of termination, and (b) CMI shall have the right to purchase such inventory
as provided in Section 9.7(a) of the Services Agreement.
 

 
 
 

--------------------------------------------------------------------------------

 

5.6 
 
GENERAL PROVISIONS
 
5.7 Entire Agreement; Amendment; Counterparts.  This Agreement, the Exhibits
hereto and all documents contemplated hereunder constitute the entire agreement
between the Parties with respect to the matters set forth herein and therein and
supersede any and all negotiations, agreements, and expressions of intent,
written or oral, prior hereto.  This Agreement may be amended only by written
agreement executed by the Parties after the Effective Date.  This Agreement and
any modification hereof may be executed and delivered in counterparts, including
by a facsimile transmission thereof, each of which shall be deemed an original,
but all of which together shall constitute a single Agreement.
 
5.8 Binding Effect.  This Agreement shall be binding on and inure to the benefit
of the Parties and their respective successors and permitted assigns.
 
5.9 Assignment.  Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by any Party without the prior consent of all other
Parties to this Agreement; provided that such consent shall not be unreasonably
withheld.
 
5.10 Severability.  If any term or provision hereof, or the application thereof
to any Person or circumstance, shall to any extent be contrary to any Applicable
Law or otherwise invalid or unenforceable, the remainder of this Agreement or
the application of such term or provision to Persons or circumstances other than
those as to which it is contrary, invalid or unenforceable shall not be affected
thereby and, to the extent consistent with the overall intent hereof as
evidenced by this Agreement taken as a whole, shall be enforced to the fullest
extent permitted by Applicable Law.
 
5.11 No Waiver.  No waiver by either Party of any one or more defaults by the
other Party in the performance of any of the provisions of this Agreement shall
operate or be construed as a waiver of any other default or defaults whether of
a like kind or different nature.
 
5.12 Publicity.  Each Party, and its Affiliates and their Representatives, shall
not issue any press release regarding the transactions contemplated hereby
without the prior approval of, the other Party, in each case such approval not
to be unreasonably withheld.  Notwithstanding the foregoing, nothing herein
shall be deemed to prohibit any Party from making any disclosure which its
counsel deems reasonably necessary in order to fulfill such Party’s or any
Affiliate’s obligation under Applicable Law.
 
5.13 Confidentiality.  The Parties hereto agree that all information made
available by a Party (“Disclosing Party”) to the other Party (“Non-Disclosing
Party”) pursuant this Agreement shall be confidential and shall not be disclosed
to any third party, except for such information:  (i) as may be or become
generally available to the public, (ii) as may be required or appropriate to be
revealed in response to any summons, subpoena, request from a Governmental
Authority, or otherwise in connection with any Action or to comply with any
Applicable Law, order, regulation, ruling, regulatory request, accounting
disclosure rule or standard, (iii) as may be obtained from a non-confidential
source that disclosed such information in a manner that did not violate its
obligations to the Disclosing Party, if any, in making such disclosure, (iv) as
may be furnished to the Non-Disclosing Party’s employees, officers, directors,
auditors, attorneys, advisors or lenders, or the employees, officers, directors,
auditors, attorneys, advisors or lenders of the Non-Disclosing Party’s
Affiliates or agents which are required or instructed to keep the information
that is so disclosed in confidence; or (v) as may be disclosed to counterparties
or the Sabine Pass Terminal as required in connection with this Agreement, the
transactions contemplated hereby or the Services.  The Parties shall be entitled
to all remedies available at law or in equity to enforce, or seek relief in
connection with, this confidentiality obligation.  The Parties agree, because in
certain circumstances, money damages would be an inadequate remedy, that a Party
shall be entitled to seek specific performance and injunctive relief as remedies
for any breach of this Section 7.7.  This Section 7.7 shall survive for one (1)
year following any termination of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.14 Notices and Other Communications.  All notices and other communications
between the Parties shall be in writing and shall be deemed to have been duly
given when (i) delivered in person, (ii) five (5) days after posting in the
United States mail having been sent registered or certified mail return receipt
requested or (iii) delivered by telecopy and promptly confirmed by delivery in
person or post as aforesaid in each case, with postage prepaid, addressed as
follows:
 
If to Sabine:
Sabine Pass LNG, L.P
700 Milam Street, Suite 800
Houston, Texas 77002
Phone: (713) 375-5000
Fax:  (713) 375-6160
Attention: Contract Administration





If to LNGCo:
JPMorgan LNG Co.
700 Louisiana Street, Suite 1000
Houston, TX  77002
Phone:  713.236.3000
Fax:  713.236.5000
Attention:  LEGAL (Contract Administrator)



or to such other address or addresses as the Parties may from time to time
designate in writing.
 
5.15 Governing Law; Venue.  The Parties agree that this Agreement (including any
claim or controversy arising out of or relating to this Agreement) shall be
governed by, construed and enforced in accordance with the laws of the State of
New York without regard to principles of conflict of laws (whether of the State
of New York or any other jurisdiction).
 
5.16 JURY TRIAL WAIVER.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.
 
 
 
 

--------------------------------------------------------------------------------

 
 
5.17 Third Parties.  This Agreement confers no rights, benefits, duties,
obligations or liabilities whatsoever upon any Person other than Sabine and
LNGCo and does not create, and shall not be interpreted as creating, any
standard of care, duty or liability to or for the benefit of any Person other
than the contractual duties provided expressly in this Agreement of each Party
to the other Party hereto.
 
5.18 Time of Essence.  With regards to all obligations set forth herein, time is
of the essence.
 
5.19 Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement and
signature pages hereto may be delivered by telecopy or other electronic or
digital transmission method.
 
5.20 Headings.  The headings used for the Articles and Sections herein are for
convenience only and shall not affect the meaning or interpretation of the
provisions of this Agreement.
 
 
[Signature page follows.]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement and agreed to be
bound hereby.
 
                                                    SABINE PASS LNG, L.P.
 

  By:
Sabine Pass LNG-GP, Inc.
its general partner
 
By:
/s/ Charif Souki
   
Name:  Charif Souki
   
Its:    Chief Executive Officer

 
                         
                     JPMORGAN LNG CO.
 

 
By:
/s/ Paul J. Posoli
   
Name:   Paul J. Posoli
   
Its:    President

 
 
 
Signature Page to Capacity Rights Agreement
 

--------------------------------------------------------------------------------

 